       Case 3:21-cv-00864-LC-HTC Document 5 Filed 08/13/21 Page 1 of 2


                                                                       Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



CARL KAZANOWSKI,
      Petitioner,

v.                                                     Case No. 3:21cv864-LC-HTC

M. V. JOSEPH WARDEN,
      Respondent.

______________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on July 30, 2021

(ECF No. 3). The parties were furnished a copy of the Report and Recommendation

and afforded an opportunity to file objections pursuant to Title 28, United States

Code, Section 636(b)(1). I have made a de novo determination of the timely filed

objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.      The magistrate judge’s Report and Recommendation (ECF No. 3) is

adopted and incorporated by reference in this order.

Case No. 3:21cv864-LC-HTC
       Case 3:21-cv-00864-LC-HTC Document 5 Filed 08/13/21 Page 2 of 2


                                                                         Page 2 of 2

      2.     The petition under 28 U.S.C. § 2241, ECF Doc. 1, is DISMISSED.

      3.     The clerk of court is directed to enter judgment accordingly and close

this case.

      DONE AND ORDERED this 13th day of August, 2021.



                                s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv864-LC-HTC
